DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Applicant's first argument with respect to claim 1, is the input signal IN is not the voltage amplitude of the output signal of the ring oscillator circuit 200. Rather, Ishida teaches that the input signal IN is the input VCO control voltage (i.e., it is the input control voltage for setting the frequency of the oscillator output signal).
This is not persuasive because the examiner relied upon the ring oscillator (Fig. 8, element 1) as taught by Urakawa. The examiner used the ring oscillator (Fig. 8, element 1 as discussed in Urakawa) which outputs a signal (OSC) to the input of calibration unit 4 that adjusts oscillation frequency. As discussed in Ishida, the amplifier 101 amplifies oscillation frequency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to input an input signal IN of the amplifier 101 as discussed in Ishida with the combination of using the output signal of the ring oscillator shown in Fig. 8, element 1 as discussed in Urakawa.
Applicant’s second argument with respect to claim 1 and 16, is there is no teaching or suggestion in Ishida for the resistance of the resistor 103 being "substantially equal to an effective resistance of the ring oscillator circuit."
This is not persuasive because Ishida discloses that the resistance of the resistor 103 is used to set the gain of the amplifier 101 (Par 0090), which in turn sets the oscillation frequency. There is a linear relationship characteristic between the oscillation frequency and VCO input voltage IN as shown in figure 2 and paragraph 0093. “In this configuration, when the VCO input voltage applied to the input 
Applicant’s third argument with respect to claim 16, is the gate of transistor P33 receives the voltage at the drain of transistor P31. Transistor P33 is not controlled by the control signal generated by the output of charge3635913.1 CUSTOMER NO. 30430 PATENT APPLICATIONDocket No. 58940-02042pump 106. In view of the foregoing, the transistor P33 cannot be the claimed second voltage to current converter circuit. Claim 16 is patentable over the cited prior art. 
This is not persuasive because as recited in claim 16 (line 11-12), it was stated that “a second voltage to current converter circuit configured to convert the oscillation control voltage to a second current," Urakawa discloses that the current Ia is a constant control current. The voltage at the gate transistor P33 is an oscillation control voltage as both Ict and Ia are used to control the ring oscillator element 1 (Urakawa; Par 0020). Therefore, transistor P33 is controlled by the control signal generated by the output of charge pump 106 due to both Ict and Ia controlling the ring oscillator as discussed by Urakawa.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa et al. (US 2012/0223780 A1) in view of Ishida et al. (2004/0251973 A1).
Regarding claim 1, Urakawa teaches an oscillator circuit (Figure 8), comprising:  a first voltage to current converter circuit (Figure 8, P34) configured to convert a first voltage to a first current (output of P34); a second voltage to current converter circuit (P33) configured to convert a second voltage to a second current (output of P33); a third voltage to current converter circuit (P32) configured to convert a third voltage to a third current (output of P32);  a ring oscillator circuit (element #1) configured to generate an output signal (output of #1) having a voltage amplitude and having a frequency which is controlled by a sum of the first and second currents (Figure 8, #1; Par[0040]). 
Urakawa does not clearly disclose a first amplifier circuit configured to generate a voltage applied as both the first and third voltages in response to a difference between a first feedback voltage and the voltage amplitude; and a first resistor across which the third current is applied to generate the first feedback voltage, wherein the first resistor has a resistance that is substantially equal to an effective resistance of the ring oscillator circuit.
However, Ishida teaches a first amplifier circuit (Figure 1, #101) configured to generate a voltage (output of #101) applied as both the first and third voltages (Figure 1, #201 and #102 respectively) in response to a difference between a first feedback voltage (positive terminal) and the voltage amplitude 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urakawa calibration circuit (Figure 8, unit 4) to incorporate the teachings of Ishida by including a first amplifier circuit configured to generate a voltage applied as both the first and third voltages in response to a difference between a first feedback voltage and the voltage amplitude; and a first resistor across which the third current is applied to generate the first feedback voltage, wherein the first resistor has a resistance that is substantially equal to an effective resistance of the ring oscillator circuit in order to configure a voltage to current converting circuit and achieve a high-accuracy limiter function although the limiter voltage itself varies. (Ishida; Par[0088] and [0111-0113]).
Regarding claim 16, Urakawa teaches a phase lock loop circuit (Figure 12), comprising: a controlled oscillator (Figure 12, #100) having an input configured to receive an oscillation control voltage (output of #106) and an output configured to generate an oscillating signal (input of #101) at a frequency set by the oscillation control voltage (Par[0019]); and a loop circuit (Figure 12) having a first input (Figure 12, output of #100 into #101) receiving the oscillating signal, a second input (output of #102 into #103) receiving a reference signal (#105) and an output (output of #103) generating the oscillation control voltage as a function of a difference between the oscillating signal and the reference signal (Par[0019]); wherein the controlled oscillator comprises: a first voltage to current converter circuit (Figure 8, P34) configured to convert a current control voltage to a first current (output of P34); a second voltage to current converter circuit (Figure 8, P33) configured to convert the oscillation control voltage to a second current (output of P33); a third voltage to current converter circuit (Figure 8, P32) 
Urakawa does not clearly disclose a first amplifier circuit configured to generate the current control voltage in response to a difference between a first feedback voltage and the voltage amplitude; and a first resistor across which the third current is applied to generate the first feedback voltage, wherein the first resistor has a resistance that is substantially equal to an effective resistance of the ring oscillator circuit.
However, Ishida teaches a first amplifier circuit (Figure 1, #101) configured to generate the current control voltage (output of #101) in response to a difference between a first feedback voltage (positive terminal) and the voltage amplitude (IN) (Par[0090, 0110 – 0111]); and a first resistor (Figure 1, #103) across which the third current (#102) is applied to generate the first feedback voltage, wherein the first resistor has a resistance that is substantially equal to an effective resistance of the ring oscillator circuit (#200). (resistor generates a feedback voltage in response to ring oscillator, thus have equal effective resistance)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urakawa calibration circuit (Figure 8, unit 4) to incorporate the teachings of Ishida by including a first amplifier circuit configured to generate the current control voltage in response to a difference between a first feedback voltage and the voltage amplitude; and a first resistor across which the third current is applied to generate the first feedback voltage, wherein the first resistor has a resistance that is substantially equal to an effective resistance of the ring oscillator circuit in order to configure a voltage to current converting circuit and achieve a high-accuracy limiter function although the limiter voltage itself varies. (Ishida; Par [0088] and [0111-0113]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Urakawa et al. (US 2012/0223780 A1) in view of Ishida et al. (2004/0251973 A1) further in view of Wu et al. (US 2016/0248376 A1).
Regarding claim 2, Urakawa in view of Ishida teaches the circuit of claim 1, but does not clearly disclose further comprising a low pass filter configured to filter the first voltage. 
	However, Wu teaches a low pass filter (Figure 2A, #220) configured to filter the first voltage. (Par [0036]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urakawa to incorporate the teachings of Wu by including a low pass filter configured to filter the first voltage in order to reduce the magnitude of output current generated based on high frequency components of the output voltage and filter out the high frequency components (Wu; Par[0036]).

Allowable Subject Matter
Claims 3, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 4, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regards to claims 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a switch configured to selectively connect the first input to the second input; and a calibration circuit configured to actuate said switch connecting the first and second inputs and determine a voltage applied as both the first and second voltages to the first and second inputs which causes the frequency of the output signal from the ring oscillator circuit to have a desired frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896